09-0369-cr(L); 09-0428-cr(CON)
         United States v. Sanchez and Zarate


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19 th day of March, two thousand and ten.
 5
 6       PRESENT: PIERRE N. LEVAL,
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12       UNITED STATES OF AMERICA,
13
14                                       Appellee,
15
16                       -v.-                                                   09-0369-cr(L)
17                                                                              09-0428-cr(CON)
18
19       ISMAEL JIMENEZ SANCHEZ and EDGAR PINEDA
20       ZARATE,
21
22                                       Defendants-Appellants,
23
24       RICARDO GONZALEZ DURANGO, CESAR JULIAN
25       PARRA MONTOYA, LUIS ALBERTO VANEGAS
26       LEIVA, and ROSA ALONZO,
27
28                                       Defendants. *
29
30

                 *
                 The Clerk of the Court is respectfully directed to amend the official
         captions in these actions to conform to the caption in this summary order.
 1   FOR APPELLANT ISMAEL          JOHN M. RODRIGUEZ, New York, NY.
 2   JIMENEZ SANCHEZ:
 3
 4   FOR APPELLANT EDGAR           ANDREW ST. LAURENT (Brian
 5   PINEDA ZARATE:                Sheppard, on the brief), New
 6                                 Hyde Park, NY.
 7
 8   FOR APPELLEE:                 SARAH Y. LAI, Assistant United
 9                                 States Attorney (Alexander J.
10                                 Willscher, Assistant United
11                                 States Attorney, on the brief),
12                                 for Preet Bharara, United States
13                                 Attorney for the Southern
14                                 District of New York, New York,
15                                 NY.
16
17        Appeals from the United States District Court for the
18   Southern District of New York (Rakoff, J.).
19
20       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

21   AND DECREED that:     (1) the government’s motion for summary

22   affirmance of the judgment of conviction of defendant-

23   appellant Sanchez is GRANTED; (2) the Anders motion filed by

24   Sanchez’s counsel is GRANTED; and (3) the judgment of

25   conviction of defendant-appellant Zarate is AFFIRMED.

26       Defendants-appellants Edgar Pineda Zarate and Ismael

27   Jimenez Sanchez appeal their respective convictions arising

28   out of their separate guilty pleas to narcotics-related

29   offenses.   Zarate and Sanchez each pled guilty to one count

30   of conspiring to distribute and possess with intent to

31   distribute one or more kilograms of heroin, in violation of

32   21 U.S.C. § 846.    Zarate also pled guilty to an additional

                                     2
1    count of conspiring to import into the United States one or

2    more kilograms of heroin, in violation of 21 U.S.C. § 963.

3    Zarate was sentenced to 108 months’ imprisonment, 5 years’

4    supervised release, and a $200 special assessment.     Sanchez

5    was sentenced to 72 months’ imprisonment, 3 years’

6    supervised release, and a $100 special assessment.     We

7    assume the parties’ familiarity with the underlying facts

8    and remaining procedural history.

9        With respect to Sanchez, his counsel has moved for

10   permission to withdraw pursuant to Anders v. California, 386

11   U.S. 738 (1967), asserting that there is no colorable issue

12   for appeal, and the government has filed a motion seeking

13   either dismissal of his appeal or summary affirmance of his

14   conviction.   Having reviewed the submissions relating to

15   these motions, we agree with Sanchez’s counsel and the

16   government that there are no non-frivolous issues that could

17   be raised by Sanchez on appeal.     Accordingly, the Anders

18   motion is granted and Sanchez’s conviction is affirmed.

19       Next, Zarate challenges the 108-month term of

20   imprisonment that he received as part of his sentence.

21   Zarate acknowledges that this term of incarceration fits

22   comfortably within the applicable Sentencing Guidelines


                                   3
1    range.     Nevertheless, he asserts that the below-Guidelines

2    term of imprisonment received by his co-defendant, Sanchez,

3    caused his sentence to be marred by unwarranted sentencing

4    disparity.     See 18 U.S.C. § 3553(a)(6).   However, the

5    district court gave reasons for its more lenient sentence of

6    Sanchez.     In light of those reasons, the two defendants were

7    not similarly situated.     The court was not obligated under

8    the principle of procedural reasonableness to give any more

9    extensive explanation than it gave.      See United States v.

10   Fernandez, 443 F.3d 19, 29-30 (2d Cir. 2006).      Therefore, we

11   are unpersuaded that Zarate’s sentence was substantively or

12   procedurally unreasonable.

13       We have considered each of appellants’ arguments and

14   find them to be without merit.      Accordingly, the Anders

15   motion filed by Sanchez’s counsel is GRANTED, the

16   government’s motion for summary affirmance as to Sanchez is

17   GRANTED, and the district court’s judgments of conviction

18   relating to both Sanchez and Zarate are AFFIRMED.

19
20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22
23
24




                                     4